               Case 3:18-cr-00465-MMC Document 217 Filed 09/09/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LAURA VARTAIN HORN (CABN 285485)
   NICHOLAS J. WALSH (CABN 314290)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           Laura.Vartain@usdoj.gov
             Nicholas.Walsh@usdoj.gov
 9
   NICHOLAS O. HUNTER (DCBN 1022355)
10 STEPHEN J. MARZEN (NYBN 2007094)
          Trial Attorneys, National Security Division
11        950 Pennsylvania Ave., NW
          Washington, DC 20530
12        Tel: (202) 353-3434
          Fax: (202) 233-2146
13        Nicholas.Hunter@usdoj.gov
          Stephen.Marzen@usdoj.gov
14
   Attorneys for United States of America
15

16                                   UNITED STATES DISTRICT COURT

17                                 NORTHERN DISTRICT OF CALIFORNIA

18                                        SAN FRANCISCO DIVISION

19   UNITED STATES OF AMERICA,                        ) CASE NO. 18-CR-00465 MMC
                                                      )
20           Plaintiff,                               ) NOTICE OF APPEARANCE OF ASSISTANT
                                                      ) UNITED STATES ATTORNEY
21      v.                                            )
                                                      )
22   UNITED MICROELECTRONICS                          )
     CORPORATION, et al,                              )
23                                                    )
             Defendants.                              )
24                                                    )

25           The United States Attorney=s Office hereby files this Notice of Appearance to advise the court
26 that Assistant United States Attorney Nicholas J. Walsh appears for the United States in this case. His

27 contact information is as follows:

28
     NOTICE OF APPEARANCE
     CASE NO. 18-CR-00465 MMC
                                                     1
             Case 3:18-cr-00465-MMC Document 217 Filed 09/09/21 Page 2 of 2




 1                                  NICHOLAS J. WALSH (CABN 314290)
                                    450 Golden Gate Avenue, Box 36055
 2                                  San Francisco, California 94102-3495
                                    Telephone: (415) 436-7248
 3                                  Fax: (415) 436-7234
                                    Email: Nicholas.Walsh@usdoj.gov
 4

 5          Please add him to the list of counsel appearing for the United States and please add him to the
 6 list of persons to be noticed.

 7

 8 DATED: September 9, 2021                              Respectfully,
 9                                                       STEPHANIE M. HINDS
                                                         Acting United States Attorney
10

11
                                                                /s/ Nicholas Walsh
12                                                       NICHOLAS J. WALSH
                                                         Assistant United States Attorney
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     NOTICE OF APPEARANCE
     CASE NO. 18-CR-00465 MMC
                                                     2
